Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered February 17, 1988, upon a verdict convicting defendant of the crime of manslaughter in the first degree.
Contrary to defendant’s contention, County Court did not err when it dismissed a sworn juror for cause (see, CPL 270.15 [4]) prior to the start of the trial. The juror admitted that she felt uncomfortable sitting on the case, as she had donated money to the family of the victim who had worked in the building where she worked. In addition, counsel for the two codefendants being tried with defendant, as well as the prosecution, all challenged this juror for cause. Under these circumstances, and given the juror’s specific statement that she wanted to be discharged, it was more appropriate for County Court to disqualify the challenged juror (see, People v Blyden, 55 NY2d 73, 78; People v Branch, 46 NY2d 645, 651). Finally, even if, as defendant contends, there is some question as to whether sufficient grounds existed to challenge this juror for cause (see, CPL 270.20 [1] [b], [c]), the Court of Appeals has stated that ” ’the worst the court will have done * * * is to have replaced one impartial juror with another impartial juror’ ” (People v Blyden, supra, at 78, quoting People v Culhane, 33 NY2d 90, 108, n 3).
*920Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.